Citation Nr: 0529217	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO) which denied the veteran's request to 
reopen a claim for service connection for a right knee 
disability.  


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the request to reopen the veteran's claim for 
service connection for a right knee disability.  

2. The September 1981 Board decision, which denied service 
connection for a right knee disability, is final.

3.  Evidence received since the September 1981 Board decision 
does not relate to a previously unestablished fact necessary 
to substantiate the claim, and has no reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The September 1981 Board decision, which denied the 
veteran's claim of entitlement to service connection for a 
right knee disability, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).

2.  No new and material evidence has been associated with the 
claims file subsequent to the September 1981 Board decision, 
and this claim is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-121 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to element (1), above, the RO sent the veteran a 
VCAA notice letter in February 2003 regarding this claim.  
This letter informed the veteran of the type of information 
and evidence necessary to reopen the claim and establish 
entitlement to service connection.  Additionally, in the 
statement of the case (SOC) issued in June 2003, the RO 
provided the veteran with specific information as to why his 
claim remained denied, and of the evidence that was still 
lacking.

With regard to elements (2) and (3), the February 2003 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the letter explained that VA would 
help him get such things as medical records or records held 
by any other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to element (4), the February 2003 VCAA 
letter advised the veteran that VA would secure any medical 
records identified by him, and requested that he submit 
information describing any additional evidence he wanted VA 
to secure in his behalf.  These notices served to advise him 
to submit any information or evidence in his possession that 
pertained to his claim for service connection.  

Failure to explicitly tell a claimant to submit relevant 
evidence in his possession was generally not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
VCAA notice was timely given in February 2003, prior to the 
initial AOJ decision in March 2003.  
   
The veteran has had ample notice of the types of evidence 
that would support his request to reopen his claim for 
service connection for a right knee disability, and has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Clearly, the purpose of the VCAA notice 
requirement has not been nullified.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A.§ 5103A(a)(2) (West 2002).  Moreover, § 
5103A(f) states, "Nothing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  VA 
has specified that it will not provide an examination prior 
to reopening a finally disallowed claim. 38 C.F.R. § 
3.159(c)(4)(iii) (2005).

The Board notes that the veteran was afforded a VA orthopedic 
examination in December 1980 in conjunction with his original 
claim for service connection.  He is not entitled to a 
current VA examination prior to receipt of new and material 
evidence.  38 C.F.R. § 3.1159(c)(4)(iii) (2005).  As 
discussed below, such evidence has not been received.  

The veteran's VA outpatient treatment reports from January 
and February 2003 have been associated with the claims file 
since the September 1981 Board decision, and no other 
pertinent records have been identified by the veteran.  Thus, 
there are no adequately identified and relevant records that 
are not part of the claims folder and VA has complied with 
the notice and duty to assist obligations imposed by the 
VCAA.


II.  Legal Analysis

The veteran was initially denied service connection for his 
right knee disability by rating decision in December 1979.  
This denial was based on review of the service medical 
records, which indicate a fall and injury to the right knee 
in July 1979 and resulting hospitalization. The service 
medical records indicate that the veteran was honorably 
discharged in August 1979 based on his right knee disability.  

Private treatment records show that the veteran was 
hospitalized for hemarthrosis of the right knee and a partial 
tear of the quadriceps tendon, in January and February 1976.  
It was reported, however, that an arthrogram had been 
negative for a tear.  He had initially been seen in February 
1976 after wrestling injury two weeks earlier.  He reportedly 
had progressed well, and was discharged in a leg sprint.

In April 1980, Boyd L. Hames, M.D., reported that the veteran 
had experienced an injury to the right knee in January 1976, 
and been discharged to "full activity" in March 1976.  The 
impression was possible tear of the quadriceps tendon.

In May 1980, the veteran's Pony League baseball coach 
reported that the veteran had been able to play in 1976 
without observable knee problems.  A neighbor also reported 
that while the veteran did have a knee problem in 1976, she 
was unaware of any further problems until he went into 
service.

The veteran and his mother also testified in a hearing before 
the RO in June 1980 regarding the veteran's right knee 
condition.  He testified that he injured his knee shortly 
after his examination for entrance into service, when he 
slipped and fell while going to the bathroom, and re-injured 
his knee on the train to basic training.

The denial of service connection was based on the evidence 
that the veteran's right knee condition preexisted service 
and there was no evidence of in service aggravation beyond 
the natural progression of the condition.  

The veteran appealed this denial to the Board, which, in 
November 1980, remanded the case to the RO for a VA 
examination to determine the nature and extent of any right 
knee disability.  This VA examination, conducted in December 
1980, gave a diagnosis of mild chondromalacia of the right 
patella.  Based on this VA examination, and the 
aforementioned evidence, the Board denied the veteran's 
service connection claim in a September 1981 decision.  

Although the veteran had peacetime service of less than 6 
months, he served after December 31, 1946, and the 
presumption of soundness is for application.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).   

Under the presumption of soundness, a veteran is presumed to 
be in sound condition when accepted for active service, 
except for defects or diseases noted on the examination when 
the veteran was accepted for such service, or where clear and 
unmistakable evidence shows that the disability or disease 
pre-existed service and was not aggravated in such service.  
38 U.S.C.A. § 1111.

Service connection is available for a pre-existing disability 
that was aggravated in service.  38 U.S.C.A. § 1153.  Where a 
disability increased in severity during service, aggravation 
is presumed, while aggravation will not be found where the 
disability underwent no increase in severity.  38 C.F.R. 
§ 3.306(b); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

However, the September 1981 Board decision found that the 
claimed right knee disability had clearly and unmistakably 
pre-existed service and not been aggravated in service.  
Board decision, p. 5.  

The Board's September 1981 decision is final.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1100(a).  However, the veteran 
could reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  

In December 2001 the veteran filed a request to reopen his 
claim for service connection for a right knee condition on 
the basis of new and material evidence.  That request was 
denied by rating decision in March 2003.  

There has also been a change in the understanding of the 
presumption of soundness since the Board's 1981 decision.  
The provisions of 38 C.F.R. § 3.304(b) (2003), provided that 
the presumption of soundness could be rebutted solely by 
clear and unmistakable evidence that the claimed disability 
pre-existed service; while, as noted above, the provisions of 
38 U.S.C.A. § 1111 require clear and unmistakable evidence of 
preexistence, and that the disability was not aggravate in 
service.  The United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. § 3.304(b), 
and held that the 38 U.S.C.A. § 1111 standard was 
controlling.  Wagner v. Principi.

A change in law can create a new factual basis for the 
adjudication, and dispense with the need to submit new and 
material evidence to adjudicate the claim.  Pelegrini v. 
Principi, at 125-7.  In the instant case, however, the 
Board's 1981 decision contained a finding that the right knee 
disability clearly and unmistakably pre-existed service and 
was not aggravated therein.  Thus, the current standard was 
applied in the earlier decision, and new and material 
evidence is needed to reopen the claim.

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the September 1981 Board decision is the 
last final denial of the veteran's service connection claim.  
Thus, the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since September 1981.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The only medical evidence which has been associated with the 
claims file since September 1981 are VA outpatient treatment 
reports from January and February 2003.  These reports 
indicate treatment for gastrointestinal bleeding and a 
seizure disorder.  The only reference to the veteran's knee 
is chondromalacia patellae being noted in his medical 
history.  These treatment reports are "new" because they 
were not previously of record.  

This "new" evidence, however, is not "material" in that it 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for a 
right knee condition.  These treatment records do not present 
any evidence of in-service incurrence or aggravation of a 
right knee injury.  

The only other pieces of evidence added to the claims file 
since the September 1981 Board decision have been the 
veteran's own statements in his April 2003 notice of 
disagreement (NOD) and July 2003 substantive appeal (VA Form 
9).  The veteran's contention is mainly that, despite his 
preexisting condition, his military service aggravated his 
right knee.  This contention is not "new" because 
aggravation was previously considered by the RO in its 
December 1979 rating decision and by the Board in its 
September 1981 decision. 

In his April 2003 NOD, the veteran suggests that he suffers 
from arthritis.  While this would be "new" evidence, as 
arthritis has not previously been considered in the veteran's 
claim, it is not "material" because it is not medical 
evidence giving a diagnosis of arthritis.  While, the veteran 
is competent to report his symptoms, as a layperson he would 
not be competent to give a medical diagnosis of arthritis, as 
he has not claimed, nor shown, that he is a medical expert, 
capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran has also reported that he now must use a cane for 
ambulation.  The current use of a cane, decades after 
service, does not provide new evidence of aggravation in 
service.

In view of the foregoing, the Board concludes that the 
veteran's claim cannot be reopened because no new and 
material evidence has been submitted.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been presented, the 
veteran's claim of entitlement to service connection for a 
right knee disability is not reopened.


	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


